       Case 1:18-cv-01953-JPB Document 162 Filed 03/22/19 Page 1 of 20



                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF GEORGIA
                              ATLANTA DIVISION


JOHN CLIFFORD, et al,                  :
                                       :
      Plaintiffs,                      :
                                       :
      v.                               :        CIVIL ACTION NO.
                                       :        1:18-CV-01953-AT
RICHARD FEDERMAN, et al,               :
                                       :
                                       :
      Defendants.                      :

                                   ORDER

      This matter is before the Court on the Motion for Judgment on the

Pleadings of Robert Half International, Inc. [Doc. 65], the Motion for Judgment

on the Pleadings of Todd Guthrie and Tech CXO, LLC [Doc. 81], and the

Omnibus Motion to Dismiss for Failure to State a Claim [Doc. 82] and Motion to

Strike Complaint [Doc. 83] of 1094 Digital Distribution LLC, 2251 Lake Park

Investment Group LLC, 2496 Digital Distribution LLC, Katie Ashcraft, Ashcraft

Opperman & Associates, LLC, Business Consulting, LLC, DMM-Expendables 3

LLC, Doc Maandi Movies LLC, Winston Johnson, Kimberlyte Productions

Services, Inc., Maandi Entertainment LLC, Maandi Media Holdings International

LLC, Maandi Media Productions Digital LLC, Maandi Media Productions LLC,

Maandi Park MS LLC, Lori Poole, Winsonic Digital Cable Systems Network, Ltd.,

Winsonic Digital Media Cable Systems Holdings, Inc., and Winsonic Digital

Media Group, Ltd. (collectively as the “Johnson Defendants”), Defendant Richard
        Case 1:18-cv-01953-JPB Document 162 Filed 03/22/19 Page 2 of 20



Federman’s Motion to Join Motion to Strike “Shotgun” Complaint Filed by the

Johnson Defendants [153],1 Federman’s Motion to Dismiss [Doc. 154],

Federman’s Motion for a Stay of All Preliminary Activities and for Adoption of

and Amendment to the Court’s Order on Defendant’s Joint Motion to Stay

Discovery and Extend Deadlines Until Rulings on Pending Dispositive Motions

[Doc. 155], and Plaintiffs’ and Federman’s Joint Motion for an Extension of Time

to File Response Briefing Concerning Defendant Federman’s Motion to Dismiss

and Motion to Strike [Doc. 160].2

I.     BACKGROUND

       The general facts of this case are set forth in the Order on Defendant Eric

Spellman’s Motion to Dismiss. Plaintiffs filed a 195-page Complaint, asserting 50

counts against 42 defendants. Plaintiffs’ Complaint centers on the allegation that

Defendants committed fraud when they solicited investments for a “fictitious and

non-existent” internet television service trademarked as “VIDGO” and later used

those investments to fund personal projects unrelated to the purported business

venture. (Compl. at 5.) Plaintiffs’ Complaint weaves a complicated web of

alleged fraud Plaintiffs describe as diabolical. As laid out in the Complaint’s

Preliminary Statement, this fraudulent scheme was primarily orchestrated and

perpetrated by four individuals – Richard Federman, Winston Johnson, Mark


1 The Court GRANTS Defendant Federman’s Motion to Join in the Johnson Defendants’
Motion to Strike Plaintiffs’ Complaint as a shotgun pleading [Doc. 153].
2 The Court has separately addressed the Motions to Dismiss of Defendants Eric Spellman [Doc.

52] and Kristy Thurman and KT Communications Consulting, Inc. [Doc. 97], who each moved
for dismissal for lack of personal jurisdiction.


                                             2
       Case 1:18-cv-01953-JPB Document 162 Filed 03/22/19 Page 3 of 20



Arnold and Robert Kostensky.           According to the Complaint, the alleged

fraudulent scheme was part of a larger conspiracy carried out using various levels

of participation, assistance, conspiracy and aiding and abetting by specific “silos”

of named defendant conspirators who knowingly partnered with the primary

defendants to swindle Plaintiffs of their money to fund those defendants’ own

unrelated business interests, personal hobbies, personal expenses and lifestyles.

The following table identifies each of the enumerated counts:

Count Claim[s]                           Defendant[s]
1     Breach of fiduciary duty of        Richard Federman (“Federman”);
      loyalty                            Winston Johnson (“Johnson”); Mark
                                         Arnold (“Arnold”); Todd Guthrie, CPA
                                         (“Guthrie”); Tech CXO, LLC; Robert
                                         Kostensky (“Kostensky”); Justin Su
                                         (“Su”); Cascade Northwest, Inc.
                                         (“Cascade”); Gotham Media Corporation
                                         (“GMC”)
2        Breach of fiduciary duty of     Federman; Johnson; Arnold; Guthrie;
         care                            Tech CXO; Kostensky; Su; Cascade;
                                         GMC
3        Breach of fiduciary duty of     Federman; Johnson; Arnold; Guthrie;
         disclosure                      Tech CXO; Kostensky; Su; Cascade;
                                         GMC
4        Conspiracy to commit            Federman; Johnson; Arnold; Guthrie;
         breach of fiduciary duty of     Tech CXO; Kostensky; Su; Cascade;
         care                            GMC
5        Aiding and Abetting breach      Federman; Johnson; Arnold; Guthrie;
         of fiduciary duty of care       Tech CXO; Kostensky; Su; Cascade;
                                         GMC
6        Conversion & Civil Theft of     Federman; Johnson; Arnold; Kostensky;
         Plaintiffs' Investment          Su; Cascade
         Monies
7        Conspiracy to commit            Federman; Johnson; Arnold; Kostensky;
         conversion & civil theft of     Su; Cascade
         plaintiffs' investment
         monies



                                          3
      Case 1:18-cv-01953-JPB Document 162 Filed 03/22/19 Page 4 of 20



Count Claim[s]                        Defendant[s]
8     Aiding and Abetting             Federman; Johnson; Arnold; Kostensky;
      conversion & civil theft of     Su; Cascade
      plaintiffs' investment
      monies
9     Conversion & Civil Theft of     Johnson; Lori Poole (“Poole”); Winsonic
      Plaintiffs' Investment          Digital Media Cable Systems Holdings,
      Monies                          Inc. (“Winsonic Holdings”); Winsonic
                                      Digital Media Group, Ltd. (“WDMG”);
                                      Winsonic Digital Cable Systems Network
                                      Ltd. (“WDCSN”); Su; Cascade; Eric
                                      Spellman (“Spellman”); 1094 Digital
                                      Distribution LLC; 2496 Digital
                                      Distribution LLC; Jan Emmenegger
                                      (“Emmenegger”); Katie Ashcraft
                                      (“Ashcraft”); Business Consulting, LLC
                                      (“BC LLC”); Ashcraft Opperman &
                                      Associates, LLC (“AOA LLC”)
10      Conspiracy to commit          Johnson; Poole; Winsonic Holdings;
        conversion & civil theft of   WDMG; WDCSN; Su; Cascade;
        plaintiffs' investment        Spellman; 1094 Digital; 2496 Digital;
        monies                        Emmenegger; Ashcraft; BC LLC; AOA
                                      LLC
11      Aiding and Abetting           Johnson; Poole; Winsonic Holdings;
        conversion & civil theft of   WDMG; WDCSN; Su; Cascade;
        plaintiffs' investment        Spellman; 1094 Digital; 2496 Digital;
        monies                        Emmenegger; Ashcraft; BC LLC; AOA
                                      LLC
12      Conversion & Civil Theft of   Johnson; Poole; Winsonic Holdings;
        Plaintiffs' Investment        WDMG; WDCSN; Su; Cascade;
        Monies                        Spellman; 1094 Digital; 2496 Digital;
                                      Emmenegger; Ashcraft; BC LLC; AOA
                                      LLC




                                      4
      Case 1:18-cv-01953-JPB Document 162 Filed 03/22/19 Page 5 of 20



Count Claim[s]                        Defendant[s]
13    Conspiracy to commit civil      Johnson; Wesley Snipes (“Snipes”); 2251
      conversion/civil theft of       Lake Park Investment Group LLC (“2251
      plaintiffs' investment          LPI”); Doc Maandi Movies LLC (“Doc
      monies                          Movies”); DMM Ependables 3 LLC
                                      (“DMM Expendables”); Maandi Media
                                      Productions Digital LLC (“Maandi
                                      MPD”); Maandi Entertainment LLC (“
                                      Maandi Entertainment”); Maandi Media
                                      Productions LLC (“Maandi Media”);
                                      Maandi Park MS LLC (“Maandi Park”);
                                      Maandi Media Holdings International
                                      LLC (“Maandi International”); Kimberlyte
                                      Productions Services, Inc. (“Kimberlyte”);
                                      2496 Digital Distribution LLC (“2496
                                      Digital”); 1094 Digital Distribution LLC
                                      (“1094 Digital”); SST Swiss Sterling, Inc.
                                      (“SST Swiss”) as to Poole; Emmenegger;
                                      Ashcraft; BC LLC; AOA LLC; Robert Half
                                      International, Inc. (“RHI”); Tamela
                                      Walker (“Walker”); George Hairston
                                      (“Hairston”); Heather Clippard
                                      (“Clippard”)
14      Aiding & Abetting             Johnson; Snipes; 2251 LIP; Doc Movies;
        Conversion/Civil Theft of     DMM Expendables; Maandi MPD;
        Plaintiffs' Investment        Maandi Entertainment; Maandi Media;
        Monies                        Maandi Park; Maandi International;
                                      Kimberlyte; 2496 Digital; 1094 Digital;
                                      SST Swiss as to Poole; Emmenegger,
                                      Ashcraft; BC LLC; AOA LLC; RHI;
                                      Walker; Hairston; Clippard
15      Conversion & Civil Theft of   RHI; Walker; Hairston; Clippard
        Plaintiffs' Investment
        Monies
16      Conversion & Civil Theft of   Federman; Shaw; Rickshaw
        Plaintiffs' Investment
        Monies
17      Conspiracy to commit          Federman; Shaw; Rickshaw
        conversion/civil theft of
        plaintiffs' investment
        monies




                                       5
      Case 1:18-cv-01953-JPB Document 162 Filed 03/22/19 Page 6 of 20



Count Claim[s]                       Defendant[s]
18    Aiding & Abetting              Federman; Shaw; Rickshaw
      Conversion/Civil Theft of
      Plaintiffs' Investment
      Monies
19    Conversion & Civil Theft of    Federman; Arthur; Megatone Music, LLC
      Plaintiffs' Investment         (“Megatone”)
      Monies
20    Conspiracy to commit           Federman; Arthur; Megatone
      conversion/civil theft of
      plaintiffs' investment
      monies
21    Aiding & Abetting              Federman; Arthur; Megatone
      Conversion/Civil Theft of
      Plaintiffs' Investment
      Monies
22    Breach of common stock         GMC; Federman
      purchase agreements
23    Breach of Gotham Media         GMC; Federman
      Corporation Subscription
      Agreements for Convertible
      Notes
24    Violation of 1934 Securities   Federman; Arnold; Kostensky; Johnson;
      Exchange Act § 10(b) and       GMC; Winsonic Holdings; WDMG;
      SEC Rule 10b-5                 WDCSN; Ashcraft; BC LLC; AOA LLC;
                                     Emmenegger
25      Unjust enrichment            All Defendants
26      Negligent Hiring,            RHI
        supervision & retention of
        employees
27      Respondeat                   RHI
        superior/vicarious for
        employees Walker;
        Hairston; Clippard
28      Legal fraud, fraud in the    Federman; Johnson; Arnold; Su;
        inducement & alter-ego       Cascade; Kostensky; GMC; Gotham Media
        liability                    Services, Inc. (“GMS”); Winsonic
                                     Holdings; WDMG; WDCSN; Spellman;
                                     2496 Digital; 1094 Digital; Emmeneger;
                                     Ashcraft; BC LLC; AOA LLC; KT
                                     Communications Consulting, Inc.
                                     (“KTC”); Kristy Thurman (“Thurman”)



                                     6
      Case 1:18-cv-01953-JPB Document 162 Filed 03/22/19 Page 7 of 20



Count Claim[s]                      Defendant[s]
29    Conspiracy to commit legal    Federman; Johnson; Arnold; Su;
      fraud, fraud in the           Cascade; Kostensky; GMC; GMS;
      inducement and alter-ego      Winsonic Holdings; WDMG; WDCSN;
      liability                     Spellman; 2496 Digital; 1094 Digital;
                                    Emmeneger; shcraft; BC LLC; AOA LLC;
                                    KTC; Thurman
30     Aiding and abetting legal    Federman; Johnson; Arnold; Su;
       fraud, fraud in the          Cascade; Kostensky; GMC; GMS;
       inducement, and alter-ego    Winsonic Holdings; WDMG; WDCSN;
       liability                    Spellman; 2496 Digital; 1094 Digital;
                                    Emmeneger; Ashcraft; BC LLC; AOA
                                    LLC”; KTC; Thurman
31     Legal fraud, fraud in the    Johnson; Su; Poole; GMC; GMS;
       inducement & alter-ego       Winsonic Holdings; WDMG; WDCSN;
       liability                    2251 LPI; Doc Movies; DMM
                                    Expendables; Maandi MPD; Maandi
                                    Entertainment; Maandi Media; Maandi
                                    Park; Maandi International; Kimberlyte;
                                    SST Swiss; Emmeneger; Ashcraft; BC
                                    LLC; AOA LLC; KTC; Thurman
32     Conspiracy to commit legal   Johnson; Su; Poole; GMC; GMS;
       fraud, fraud in the          Winsonic Holdings; WDMG; WDCSN;
       inducement and alter-ego     2251 LPI; Doc Movies; DMM
       liability                    Expendables; Maandi MPD; Maandi
                                    Entertainment; Maandi Media; Maandi
                                    Park; Maandi International; Kimberlyte;
                                    SST Swiss SST Swiss; Emmeneger;
                                    Ashcraft; BC LLC; AOA LLC; KTC;
                                    Thurman
33     Aiding and abetting legal    Johnson; Su; Poole; GMC; GMS;
       fraud, fraud in the          Winsonic Holdings; WDMG; WDCSN;
       inducement, and alter-ego    2251 LPI; Doc Movies; DMM
       liability                    Expendables; Maandi MPD; Maandi
                                    Entertainment; Maandi Media; Maandi
                                    Park; Maandi International; Kimberlyte;
                                    SST Swiss; Emmeneger; Ashcraft; BC
                                    LLC; AOA LLC; KTC; Thurman




                                     7
      Case 1:18-cv-01953-JPB Document 162 Filed 03/22/19 Page 8 of 20



Count Claim[s]                        Defendant[s]
34    Legal fraud, fraud in the       Johnson; RHI; Walker; Hairston;
      inducement & alter-ego          Clippard; 2251 LPI; Doc Movies; DMM
      liability                       Expendables; Maandi MPD; Maandi
                                      Entertainment; Maandi Media; Maandi
                                      Park; Maandi International; Kimberlyte;
                                      SST Swiss
35      Conspiracy to commit legal    Johnson; RHI; Walker; Hairston;
        fraud, fraud in the           Clippard; 2251 LPI; Doc Movies; DMM
        inducement and alter-ego      Expendables; Maandi MPD; Maandi
        liability                     Entertainment; Maandi Media; Maandi
                                      Park; Maandi International; Kimberlyte;
                                      SST Swiss
36      Aiding and abetting legal     Johnson; RHI; Walker; Hairston;
        fraud, fraud in the           Clippard; 2251 LPI; Doc Movies; DMM
        inducement, and alter-ego     Expendables; Maandi MPD; Maandi
        liability                     Entertainment; Maandi Media; Maandi
                                      Park; Maandi International; Kimberlyte;
                                      SST Swiss
37      Violation of Georgia State    Federman; Johnson; Arnold; Su;
        Racketeer Influenced &        Cascade; Kostensky; GMC; GMS;
        Corrupt Organizations Act     Winsonic Holdings; WDMG; WDCSN;
        ("RICO"), O.G.C.A. § 16-14-   Spellman; Poole; 2496 Digital; 1094
        1 et. seq.                    Digital; Emmeneger; Ashcraft; BC LLC;
                                      AOA LLC; KTC; Thurman
38      Conspiracy to violate         Federman; Johnson; Arnold; Su;
        Georgia State RICO Act,       Cascade; Kostensky; GMC; GMS;
        O.G.C.A. 16-14-1 et. seq.     Winsonic Holdings; WDMG; WDCSN;
                                      Spellman; Poole; 2496 Digital; 1094
                                      Digital; Emmenegger; Ashcraft; BC LLC;
                                      AOA LLC; KTC; Thurman
39      Violation of Georgia RICO     Johnson; Poole; Winsonic Holdings;
        Act; O.C.G.A. § 16-4-1 et.    WDMG; WDCSN; Su; Cascade; Poole;
        seq.                          Spellman; Emmenegger; Ashcraft; BC
                                      LLC; AOA LLC
40      Conspiracy to violate         Johnson; Poole; Winsonic Holdings;
        Georgia RICO Act, O.G.C.A.    WDMG; WDCSN; Su; Cascade; Poole;
        16-14-1 et. seq.              Spellman; Emmenegger; Ashcraft; BC
                                      LLC; AOA LLC




                                      8
      Case 1:18-cv-01953-JPB Document 162 Filed 03/22/19 Page 9 of 20



Count Claim[s]                        Defendant[s]
41    Violation of Georgia RICO       Johnson; Snipes; Ashcraft; BC LLC; AOA
      Act; O.C.G.A. § 16-4-1 et.      LLC; Emmenegger; 2251 LPI; Doc
      seq.                            Movies; DMM Expendables; Maandi
                                      MPD; Maandi Entertainment; Maandi
                                      Media; Maandi Park; Maandi
                                      International; Kimberlyte; 2496 Digital;
                                      1094 Digital; SST Swiss
42      Conspiracy to violate         Johnson; Snipes; Ashcraft; BC LLC; AOA
        Georgia State Racketeer       LLC; Emmenegger; 2251 LPI; Doc
        Influenced & Corrupt          Movies; DMM Expendables; Maandi
        Organizations Act O.C.G.A.    MPD; Maandi Entertainment; Maandi
        § 16-4-1 et. seq.             Media; Maandi Park; Maandi
                                      International; Kimberlyte; 2496 Digital;
                                      1094 Digital; ST Swiss
43      Violation of Federal          Federman; Johnson; Arnold; Su; Cascade;
        Racketeer Influenced &        Kostensky; GMC; GMS; Winsonic
        Corrupt Organizations Act,    Holdings; WDMG; WDCSN; Spellman;
        18 U.S.C. § 1961 et. seq.     Poole; 2496 Digital; 1094 Digital;
                                      Emmeneger; Ashcraft; BC LLC; AOA
                                      LLC; KTC; Thurman
44      Conspiracy to violate         Federman; Johnson; Arnold; Su; Cascade;
        Federal Racketeer             Kostensky; GMC; GMS; Winsonic
        Influenced & Corrupt          Holdings; WDMG; WDCSN; Spellman;
        Organizations Act 18 U.S.C.   Poole;2496 Digital; 1094 Digital;
        § 1961 et. seq.               Emmeneger; Ashcraft; BC LLC; AOA
                                      LLC; KTC; Thurman
45      No count 45
46      Violation of Federal          Johnson; Poole; Winsonic Holdings;
        Racketeer Influenced &        WDMG; WDCSN; Su; Cascade; Poole;
        Corrupt Organizations Act,    Spellman; Emmenegger; Ashcraft; BC
        18 U.S.C. § 1961 et. seq.     LLC; AOA LLC
47      Conspiracy to violate         Johnson; Poole; Winsonic Holdings;
        Federal Racketeer             WDMG; WDCSN; Su; Cascade; Poole;
        Influenced & Corrupt          Spellman; Emmenegger; Ashcraft; BC
        Organizations Act 18 U.S.C.   LLC; AOA LLC
        § 1961 et. seq.




                                      9
      Case 1:18-cv-01953-JPB Document 162 Filed 03/22/19 Page 10 of 20



Count Claim[s]                         Defendant[s]
48    Violation of Federal             Johnson; Snipes; Ashcraft; BC LLC; AOA
      Racketeer Influenced &           LLC; Emmenegger; 2251 LPI; Doc
      Corrupt Organizations Act,       Movies; DMM Expendables; Maandi
      18 U.S.C. § 1961 et. seq.        MPD; Maandi Entertainment; Maandi
                                       Media; Maandi Park; Maandi
                                       International; Kimberlyte; 2496 Digital;
                                       1094 Digital; SST Swiss
49      Conspiracy to violate          Johnson; Snipes; Ashcraft; BC LLC; AOA
        Federal Racketeer              LLC; Emmenegger; 2251 LPI; Doc
        Influenced & Corrupt           Movies; DMM Expendables; Maandi
        Organizations Act 18 U.S.C.    MPD; Maandi Entertainment; Maandi
        § 1961 et. seq.                Media; Maandi Park; Maandi
                                       International; Kimberlyte; 2496 Digital;
                                       1094 Digital; SST Swiss
50      Negligence                     Ashcraft; AOA LLC; BC LLC;
                                       Emmenegger
51      Intentional                    Ashcraft; AOA LLC; BC LLC;
        Misrepresentation              Emmenegger


      Each of the current moving Defendants seeks dismissal of Plaintiffs’

Complaint as a shotgun pleading. Alternatively, these Defendants seek either

judgment on the pleadings or dismissal for failure to state a claim as to each of

the individual counts asserted against them.

II.   DISCUSSION

      In Weiland v. Palm Beach County Sheriff’s Office, the Eleventh Circuit

described four categories of shotgun pleadings: (1) the most common type is a

complaint containing multiple counts where each count adopts the allegations of

all preceding counts, causing each successive count to carry all that came before

and the last count to be a combination of the entire complaint; (2) the next most

common type is a complaint that is replete with conclusory, vague, and



                                       10
      Case 1:18-cv-01953-JPB Document 162 Filed 03/22/19 Page 11 of 20



immaterial facts not obviously connected to any particular cause of action; (3) the

third type is one that commits the sin of not separating into a different count each

cause of action or claim for relief; and (4) the fourth type asserts multiple claims

against multiple defendants without specifying which of the defendants are

responsible for which acts or omissions, or which of the defendants the claim is

brought against. 792 F.3d 1313, 1321-23 (11th Cir. 2015) (citing cases).

      The Eleventh Circuit has repeatedly condemned the incorporation of

preceding paragraphs where a complaint “contains several counts, each one

incorporating by reference the allegations of its predecessors [i.e., predecessor

counts], leading to a situation where most of the counts (i.e., all but the first)

contain irrelevant factual allegations and legal conclusions.” Strategic Income

Fund, L.L.C. v. Spear, Leeds & Kellogg Corp., 305 F.3d 1293, 1295 (11th Cir.

2002); see also Magluta v. Samples, 256 F.3d 1282, 1284 (11th Cir. 2001)

(identifying a complaint as a shotgun pleading where “[e]ach count incorporates

by reference the allegations made in a section entitled ‘General Factual

Allegations’ — which comprise[d] 146 numbered paragraphs — while also

incorporating the allegations of any count or counts that precede[d] it.”)

(emphasis added).     The Eleventh Court has criticized as equally problematic

complaints framed in complete disregard of the rules requiring that separate,

discrete causes of action should be plead in separate counts and those that fail to

distinguish conduct attributable to multiple defendants. Cesnik v. Edgewood

Baptist Church, 88 F.3d 902, 905 (11th Cir. 1996); Magluta, 256 F.3d at 1284


                                         11
       Case 1:18-cv-01953-JPB Document 162 Filed 03/22/19 Page 12 of 20



(“The complaint is replete with allegations that ‘the defendants’ engaged in

certain conduct, making no distinction among the fourteen defendants charged,

though geographic and temporal realities make plain that all of the defendants

could not have participated in every act complained of.”).

      Pleading in this manner results in a situation where “a reader of the

complaint must speculate as to which factual allegations pertain to which count”

and which defendant. See, e.g., Chudasama v. Mazda Motor Corp., 123 F.3d

1353, 1359 n. 9 (11th Cir. 1997); Cramer v. State of Fla., 117 F.3d 1258, 1261 (11th

Cir. 1997) (describing the complaint as “a rambling ‘shotgun’ pleading that is so

disorganized and ambiguous that it is almost impossible to discern precisely what

it is that these [plaintiffs] are claiming”); Pelletier v. Zweifel, 921 F.2d 1465, 1518

(11th Cir. 1991) (noting that “Zweifel and the district court had to sift through the

facts presented and decide for themselves which were material to the particular

cause of action asserted, a difficult and laborious task indeed”). As a result, the

Eleventh Circuit mandates that district courts should enter an order striking a

shotgun complaint and require a repleading of all claims that satisfies the

requirements of Rule 8 and Rule 10(b) and any heightened pleading requirement

applicable to the specific claims. Magluta, 256 F.3d at 1284-85; Cesnik, 88 F.3d

at 910.

      The Court has engaged in the painstaking task of wading through and

deciphering Plaintiffs’ tangled mass of allegations to determine the merits of the

Defendants’ pending motions. As the Johnson Defendants aptly explain in their


                                          12
       Case 1:18-cv-01953-JPB Document 162 Filed 03/22/19 Page 13 of 20



motion, the difficulty of this Augean task is exponentially compounded because:

(a) the Complaint incorporates by reference 312 paragraphs of factual allegations

into each of its 50 enumerated causes of action; (b) each cause of action

incorporates by reference each and every prior cause of action; (c) many of its

enumerated causes of actions are actually comprised of multiple sub-causes of

action; (d) each enumerated cause of action is asserted against multiple

defendants; and (e) Plaintiffs essentially accuse all defendants of being

responsible for all alleged acts and omissions, such that no one defendant can

identify what exactly he or she did wrong. As a result, the Complaint as currently

written makes it “nearly impossible [for] the Court to determine with any

certainty which factual allegations give rise to which claims for relief against

which defendants.” Jackson v. Bank of America, 898 F.3d 1348 (11th Cir. 2018);

Anderson v. District Bd. of Trs. of Cent. Fla. Cmty. Coll., 77 F.3d 364, 366 (11th

Cir. 1996); U.S. ex rel. Saldivar v. Fresenius Med. Care Holdings, Inc., 972 F.

Supp. 2d 1317, 1336–37 (N.D. Ga. 2013).3

       Moreover, Plaintiffs’ Complaint as currently drafted fails to plead the

allegations of fraud with the requisite particularity. To satisfy Rule 9(b) a

complaint must set forth: (1) precisely what statements were made in what

documents or oral representations or what omissions were made, (2) the time

and place of each such statement and the person responsible for making (or, in


3
  The Court recognizes that some complaints might be characterized as using shotgun pleading
features but in fact, be clear as to the basis of each parties’ claims and thus not require re-
pleading. Plaintiffs’ massive Complaint here certainly does not fall in this category.


                                              13
       Case 1:18-cv-01953-JPB Document 162 Filed 03/22/19 Page 14 of 20



the case of omissions, not making) same, (3) the content of such statements and

the manner in which they misled the plaintiff, and (4) what the defendants

obtained as a consequence of the fraud. E.g., United States ex rel. Clausen v.

Laboratory Corp. of America, Inc., 290 F.3d 1301, 1310 (11th Cir. 2002) In

addition, in a fraud-based claim involving multiple defendants, the complaint

may not lump together all of the defendants, as “the complaint should inform

each defendant of the nature of his alleged participation in the fraud.” Brooks v.

Blue Cross & Blue Shield of Florida, Inc., 116 F.3d 1364, 1381 (11th Cir. 1997);

Am. Dental Ass’n v. Cigna Corp., 605 F.3d 1283, 1291 (11th Cir. 2010) (“The

plaintiff must allege facts with respect to each defendant’s participation in the

fraud.”).   Additionally, under the Private Securities Litigation Reform Act

(“PSLRA”), a securities fraud class action complaint must:

      (1)    specify each statement alleged to have been misleading, the reason

             or reasons why the statement is misleading, and, if an allegation

             regarding the statement or omission is made on information and

             belief, the complaint shall state with particularity all facts on which

             that belief is formed, and

      (2)    with respect to each act or omission alleged to violate this chapter,

             state with particularity facts giving rise to a strong inference that the

             defendant acted with the required state of mind.

15 U.S.C. § 78u–4(b)(1)(B); 15 U.S.C. § 78u–4(b)(2); see also Mizzaro v. Home

Depot, Inc., 544 F.3d 1230, 1238 (11th Cir. 2008); Phillips v. Scientific–Atlanta,


                                          14
       Case 1:18-cv-01953-JPB Document 162 Filed 03/22/19 Page 15 of 20



Inc., 374 F.3d 1015, 1016 (11th Cir. 2004) (holding that the in a securities fraud

action, the complaint must allege facts supporting a strong inference of scienter

“for each defendant with respect to each violation”).

       Accordingly, the Court GRANTS the Johnson Defendants’ Motion to

Strike Plaintiffs’ Complaint [Doc. 83]4 and DIRECTS Plaintiffs to replead their

Complaint according to the directives set forth below.

(1)    Plaintiffs may not incorporate all 312 factual paragraphs into each count.

       Plaintiffs instead must indicate which of the factual paragraphs are alleged

       to support each individual count alleged.

(2)    Each individual count may only be based on a single legal claim or legal

       basis for recovery (i.e. Plaintiffs may not assert “Legal Fraud, Fraud in the

       Inducement, and Alter-Ego Liability” together in the same count).

(3)    Plaintiffs are permitted to assert a single count against multiple

       defendants; however, Plaintiffs must identify what precise conduct is

       attributable to each individual defendant separately in each count.

(4)    As to Count 24 (Securities Fraud): Plaintiffs must satisfy the heightened

       pleading requirements of Federal Rule of Civil Procedure 9(b) and the

       Private Securities Litigation Reform Act of 1995 (PSLRA).



4 As the Court has chosen the proper course of action under applicable Eleventh Circuit
authority in striking Plaintiffs’ Complaint and requiring Plaintiffs to replead their Complaint,
the Court DENIES IN PART the Motion for Judgment on the Pleadings of Robert Half
International, Inc. [Doc. 65], the Motion for Judgment on the Pleadings of Todd Guthrie and
Tech CXO, LLC [Doc. 81] and the Johnson Defendants’ Omnibus Motion to Dismiss for Failure
to State a Claim [Doc. 82] in so far as they seek the dismissal of this action based on Plaintiffs’
having filed a shotgun Complaint.


                                                15
       Case 1:18-cv-01953-JPB Document 162 Filed 03/22/19 Page 16 of 20



(5)    As to Counts 28 through 46 (Fraud) and Count 51 (Intentional

       Misrepresentation): Plaintiffs must satisfy the heightened pleading

       requirements of Federal Rule of Civil Procedure 9(b).

       While the Court will allow Plaintiffs to replead their Complaint, the Court

also finds that Plaintiffs’ claims for violations of the civil provisions of the federal

Racketeer Influenced and Corrupt Organizations Act (“RICO”), 18 U.S.C. §§ 1961

et seq., against Defendants Federman, Johnson, Arnold, Su, Cascade, Kostensky,

GMC, GMS, Winsonic Holdings, WDMG, WDCSN, Poole, 2496 Digital, 1094

Digital, Emmeneger, Ashcraft, Business Consulting, LLC, Ashcraft Opperman &

Associates, LLC, Snipes, 2251 LPI, Doc Movies, DMM Expendables, Maandi

MPD,     Maandi    Entertainment,      Maandi     Media,    Maandi     Park,   Maandi

International, Kimberlyte, and SST Swiss are barred. Thus, any amendment of

those claims would be futile. As discussed in the Court’s prior Orders on the

Motions to Dismiss of Defendants Eric Spellman, Kristy Thurman, and KT

Communications Consulting Inc., because Plaintiffs’ RICO claims expressly

assert securities fraud as a predicate act, their RICO claims are barred by the

PSLRA. See 18 U.S.C. § 1964(c) (providing that “no person may rely upon any

conduct that would have been actionable as fraud in the purchase or sale of

securities to establish a violation of section 1962” of the federal RICO Act); see

also Dusek v. JPMorgan Chase & Co., 832 F.3d 1243, 1249 (11th Cir. 2016)

(holding that a “plaintiff may not dodge [the PSLRA] bar by pleading other

offenses as predicate acts in a civil RICO action” when the claim is based on


                                          16
       Case 1:18-cv-01953-JPB Document 162 Filed 03/22/19 Page 17 of 20



alleged acts of securities fraud barred by the PSLRA); Licht v. Watson, 567 F.

App’x 689, 693 (11th Cir. 2014) (upholding the district court’s dismissal of the

plaintiff’s RICO claims because the claims were based on the plaintiff’s

allegations that the defendants “engaged in ‘racketeering activity’ by actively

participating, among others, in the activity of ‘fraud in the sale of securities’”).

Accordingly, the Court GRANTS IN PART the Johnson Defendants’ Omnibus

Motion to Dismiss [Doc. 82] and Federman’s Motion to Dismiss [Doc. 154] only

as to Plaintiffs’ federal RICO claims asserted in Counts 43 through 49.5 Plaintiffs

may not renew their RICO claims in the refiled complaint.

      Finally, a review of the docket indicates that the following named

Defendants have not been served: Gotham Media Corporation, Gotham Media

Services, Patrick Shaw, Rickshaw Productions, LLC, Daryl Arthur, Megatone

Music, LLC, Wesley Snipes, Jan Emmeneger, Georgia Hairston, and Tamela

Walker. Thus, Plaintiffs’ claims against these Defendants are subject to dismissal

under Federal Rule of Civil Procedure 4(m). Fed. R. Civ. P. 4(m) (“If a defendant

is not served within 90 days after the complaint is filed, the court -- on motion or

on its own after notice to the plaintiff -- must dismiss the action without

prejudice against that defendant or order that service be made within a specified

time. But if the plaintiff shows good cause for the failure, the court must extend

the time for service for an appropriate period.”).



5The Court previously dismissed the federal RICO claims asserted against Defendants Eric
Spellman, Kristy Thurman, and KT Communications Consulting Inc.


                                          17
       Case 1:18-cv-01953-JPB Document 162 Filed 03/22/19 Page 18 of 20



III.   CONCLUSION

       For the foregoing reasons, the Court GRANTS the Johnson Defendants’

Motion to Strike Plaintiffs’ Complaint [Doc. 83]6 and DIRECTS Plaintiffs to

REPLEAD their Complaint NO LATER THAN APRIL 22, 2019, as follows:

(1)    Plaintiffs may not incorporate all 312 factual paragraphs into each count.

       Plaintiffs instead must indicate which of the factual paragraphs are alleged

       to support each individual count alleged.

(2)    Each individual count may only be based on a single legal claim or legal

       basis for recovery (i.e. Plaintiffs may not assert “Legal Fraud, Fraud in the

       Inducement, and Alter-Ego Liability” together in the same count).

(3)    Plaintiffs are permitted to assert a single count against multiple

       defendants; however, Plaintiffs must identify what precise conduct is

       attributable to each individual defendant separately in each count.

(4)    As to Count 24 (Securities Fraud): Plaintiffs must satisfy the heightened

       pleading requirements of Federal Rule of Civil Procedure 9(b) and the

       Private Securities Litigation Reform Act of 1995 (PSLRA).


6 As the Court has chosen the proper course of action under applicable Eleventh Circuit
authority in striking Plaintiffs’ Complaint and requiring Plaintiffs to replead their Complaint,
the Court DENIES IN PART the Motion for Judgment on the Pleadings of Robert Half
International, Inc. [Doc. 65], the Motion for Judgment on the Pleadings of Todd Guthrie and
Tech CXO, LLC [Doc. 81], the Johnson Defendants’ Omnibus Motion to Dismiss for Failure to
State a Claim [Doc. 82], and Federman’s Motion to Dismiss [Doc. 154] in so far as they seek the
dismissal of this action based on Plaintiffs’ having filed a shotgun Complaint. The Court
DENIES AS MOOT the remainder of Defendants’ motions. Accordingly, the Court also
DENIES AS MOOT Federman’s Motion for a Stay of All Preliminary Activities and Discovery
pending ruling on his dispositive motions [Doc. 155], and DENIES AS MOOT Plaintiffs’ and
Federman’s Joint Motion for an Extension of Time to File Response Briefing Concerning
Defendant Federman’s Motion to Dismiss and Motion to Strike [Doc. 160].


                                              18
        Case 1:18-cv-01953-JPB Document 162 Filed 03/22/19 Page 19 of 20



(5)   As to Counts 28 through 46 (Fraud) and Count 51 (Intentional

      Misrepresentation): Plaintiffs must satisfy the heightened pleading

      requirements of Federal Rule of Civil Procedure 9(b).

      The Court GRANTS IN PART the Johnson Defendants’ Omnibus Motion

to Dismiss [Doc. 82] and Federman’s Motion to Dismiss [Doc. 154] only as to

Plaintiffs’ federal RICO claims asserted in Counts 43 through 49 as barred by the

Private Securities Litigation Reform Act (“PSLRA”), 18 U.S.C. § 1964(c).

Plaintiffs may not renew their RICO claims in the refiled complaint.

      Finally, the Court ORDERS Plaintiffs to SHOW CAUSE in writing NO

LATER THAN APRIL 12, 2019 why the claims against Defendants Gotham

Media    Corporation,   Gotham     Media      Services,   Patrick   Shaw,   Rickshaw

Productions, LLC, Daryl Arthur, Megatone Music, LLC, Wesley Snipes, Jan

Emmeneger, Georgia Hairston, and Tamela Walker should not be dismissed

pursuant to Federal Rule of Civil Procedure 4(m). Fed. R. Civ. P. 4(m) (“If a

defendant is not served within 90 days after the complaint is filed, the court -- on

motion or on its own after notice to the plaintiff -- must dismiss the action

without prejudice against that defendant or order that service be made within a

specified time. But if the plaintiff shows good cause for the failure, the court must

extend the time for service for an appropriate period.”).




                                         19
Case 1:18-cv-01953-JPB Document 162 Filed 03/22/19 Page 20 of 20



IT IS SO ORDERED this 22nd day of March, 2019.



                             ______________________________
                             AMY TOTENBERG
                             UNITED STATES DISTRICT JUDGE




                              20
